     Case 2:20-cv-01313-MWF-JC Document 28-1 Filed 07/21/21 Page 1 of 2 Page ID #:146



        Carol A. Sobel, SBN 84483
 1      Weston Rowland SBN 327599
        Katherine L. Robinson SBN 323470
 2      LAW OFFICE OF CAROL A. SOBEL
 3
        1158 26th Street, #552
        Santa Monica, CA 90403
 4      (t) 310 393-3055
        (e) carolsobel@aol.com
 5      (e) rowlandweston@gmail.com
        (e) klrobinsonlaw@gmail.com
 6
 7      Attorneys for Plaintiffs
 8
 9
10                          UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12
        REX SCHELLENBERG,                       Case No.: 2:20−cv−01313−MWF−JC
13
                                                [PROPOSED] ORDER RE:
14                                 PLAINTIFF,   TENTATIVE SETTLEMENT AND
                                                REQUEST TO VACATE
15                          vs.                 SCHEDULE
16       CITY OF LOS ANGELES, et al.,
                                               Date: None
17                                 DEFENDANTS. Time: None.
18
                                               Ctrm: 5A

19                                              ACTION FILED: 2/10/20

20                                              TRIAL: 10/6/21

21
22
23
24
25
26
27
28



            [PROPOSED ORDER RE [PROPOSED] ORDER RE TENTATIVE SETTLEMENT
     Case 2:20-cv-01313-MWF-JC Document 28-1 Filed 07/21/21 Page 2 of 2 Page ID #:147




 1           The parties to the above-captioned action filed a Notice of Tentative
 2     Settlement in this action and requested that the Court vacate the current case
 3     schedule dates to permit the settlement to be completed.
 4           The Court is advised that the Settlement requires approval by the Los Angeles
 5     City Claims Board. The Los Angeles City Council is currently on hiatus for the
 6     month of July. For this reason, the Claims Board will not meet in the month of July.
 7           The parties are directed to file an update with the Court no later than
 8     September 7, 2021 with the status of the necessary approval of the settlement. If the
 9     tentative settlement is approved prior to that date, the parties will notify the Court
10     within five (5) days of the action by the Claims Board to approve or reject the
11     settlement.
12           To permit time for the settlement to be considered by the Clams Board and, if
13     approved, for the terms of the settlement to be fulfilled, the parties request that the
14     Court vacate the current motion and trial dates. Accordingly, all current scheduling
15     dates are vacated pending consideration of the settlement by the necessary
16     Defendant City process.
17
18     Dated:
19                                             UNITED STATES DISTRICT JUDGE
20
21     Lodged by:
22
       Law Office of Carol A. Sobel
23
24     /s/ Carol A. Sobel
25
       By: CAROL A. SOBEL
       Attorneys for Plaintiffs
26
27
28

                                            1
                        [PROPOSED] ORDER RE TENTATIVE SETTLEMENT
